--------------------------------------------------------------------------------

Exhibit 10.23
 
LICENSE AGREEMENT


This LICENSE AGREEMENT (“Agreement”) is entered into, as of this 20th day of
November, 2013, by and between Dai Nippon Printing Co., Ltd., a corporation
organized under the laws of Japan, with its principal place of business at
1-1-1, Ichigaya-Kagacho, Shinjuku-ku, Tokyo 162-8001, Japan (“DNP”) and
Photronics Semiconductor Mask Corporation , a corporation organized under the
laws of the Republic of China (hereinafter “ROC” or “Taiwan”) , with its
registered office at 1F, No. 2, Lising Road, Hsinchu City, Hsinchu Science Park,
Taiwan, R.O.C (“Company”). Each of DNP and the Company is hereafter referred to
as a “Party” and collectively the “Parties”.


RECITALS


WHEREAS, in order to integrate resources, reduce operating costs and expand the
economic scale of each of DNP Photomask Technology Taiwan Co. Ltd. (DPTT”) and
Photronics Semiconductor Mask Corp. which is the predecessor of the Company,
DPTT agreed to enter into a Merger Agreement (“Merger Agreement”) with the
Company as the surviving company;


WHEREAS, after the merger of DPTT into the Company, the Company will (a) become
a joint venture entity directly or indirectly owned by Photronics, Inc., a
corporation organized under the laws of the State of Connecticut, U.S.A. with
its principal place of business at 15 Secor Road, Brookfield, Connecticut,
U.S.A. (“Photronics”) and DNP as its shareholders; and (b) assume all rights and
obligations of DPTT by operation of the Business Mergers and Acquisitions Act of
Taiwan, including, amongst others, the rights and obligations under the
technology license agreement entered into by and between DNP and DPTT as of June
23, 2008, as amended as of June 23, 2011 and an agreed date prior to the
Effective Date (collectively, the “Technology License Agreement”);


WHEREAS, in connection with the merger of DPTT into the Company, Photronics and
DNP have entered into a Joint Venture Operating Agreement (“JV Operating
Agreement”) dated as of 20th day of November, 2013 and Joint Venture Framework
Agreement (“JV Framework Agreement”) dated as of 20th day of November, 2013.


WHEREAS, DNP who owns certain patents, patent applications, know how and
invention disclosures with respect to the Licensed Products (defined below)
desires to enter into this Agreement, pursuant to which DNP agrees to continue
granting*
 
WHEREAS, the Company wishes to continue using such license to make, use,
distribute or otherwise dispose of Photomasks (as defined below) ;
 

--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein and intending to be legally bound, the Parties hereby agree as
follows:


ARTICLE I.
DEFINITIONS


Section 1.1. Certain Defined Terms. The following terms shall have the meanings
set forth below:


“Affiliate” means, with respect to any Person (as hereinafter defined), any
other Person that directly, or indirectly through one or more intermediaries,
controls or is controlled by, or is under common control with, such Person. For
the purposes of this definition, “control,” when used with respect to any
specified Person, means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of equity interests in such Person, by contract or
otherwise; and the terms “controlling” and “controlled” have correlative
meanings to the foregoing.


“Agreement” has the meaning set forth in the introductory paragraph hereof.


“Business Day” means any day other than a Saturday, Sunday or any other day on
which banks are authorized or required by law or other governmental action to
close in Japan, Taiwan and the United States of America.


 “Control”, “Controlled” or “Controlling”, when used in reference to Know-how or
Patent Rights, means*.


“Effective Date” means the completion date of the merger contemplated under the
Merger Agreement.


“Governmental Authority” means any nation, state, territory, province, county,
city or other unit or subdivision thereof or any entity, authority, agency,
department, board, commission, instrumentality, court or other judicial body
authorized on behalf of any of the foregoing to exercise legislative, judicial,
regulatory or administrative functions of or pertaining to government, and any
governmental or non-governmental self-regulatory organization.


“Know-how” means* .


“Improvements” shall mean*.


“License” has the meaning set forth in Section 2.1 herein.


“Licensed Know-how” means*.


“Licensed Patents” means*.


“Licensed Products” means*.


 “Order” means any judicial, administrative or arbitral judgment, order, award,
writ, decree, injunction, lawsuit, proceeding or stipulation of any Governmental
Authority.
 
2

--------------------------------------------------------------------------------

“Party” and “Parties” have the meaning set forth in the introductory paragraph
hereof.


“Patent Rights” means*.
 
“Person” means any natural person, corporation, company, limited liability
company, partnership (limited or general), joint venture, association, trust,
unincorporated organization or other entity.


“Photomasks” means*.


“Term” means the period commencing upon the completion of the merger
contemplated under the Merger Agreement and concluding upon termination of this
Agreement pursuant to Article VII herein.


“Territory” means*.


Section 1.2. Rules of Construction and Interpretation.


(a)  The definitions of the terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. The word “any” shall mean “any and all”
unless otherwise clearly indicated by context. Where either Party’s consent is
required hereunder, except as otherwise specified herein, such Party’s consent
may be granted or withheld in such Party’s sole discretion.


(b)  Unless the context requires otherwise, (i) any definition of or reference
to any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or therein), (ii) any
reference to any laws herein shall be construed as referring to such laws as
from time to time enacted, repealed or amended, (iii) any reference herein to
any person shall be construed to include the person’s successors and assigns,
(iv) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, and (v) all references herein to Articles, Sections
or Exhibits, unless otherwise specifically provided, shall be construed to refer
to Articles, Sections and Exhibits of this Agreement.
 
3

--------------------------------------------------------------------------------

ARTICLE II.
GRANT OF LICENSE


Section 2.1. License. In consideration for the royalty payments that have been
made pursuant to the Technology License Agreement and other good and valuable
consideration, (i) DNP hereby agrees to continue*.


Section 2.2. Technical Documents. DNP shall furnish the Company with the
technical documents*.


Section 2.3. Improvements. If the Company wishes to obtain a license for any
Improvements and developments relating to the Licensed Know-how or Licensed
Patents which DNP obtains or comes into possession of during the Term of this
Agreement in order to*.


Section 2.4. Subcontracting. If the Company wishes to*.


Section 2.5. Further License to Third Parties. The Company acknowledges that DNP
has the right to*.


Section 2.6. Marking. In connection with the Company’s exercise of its rights
under the License during the Term hereof, the Company shall comply with
applicable patent marking laws with respect to the Licensed Patents, and as
otherwise reasonably instructed by DNP.


Section 2.7. Restrictions.  The Company hereby agrees that the Licensed Know-how
that is licensed by DNP hereunder shall*.


Section 2.8. No Analysis. Without written permission from DNP, no compositional,
structural or reverse analysis shall be made of any*.


ARTICLE III.
ROYALTIES


Section 3.1. The Parties acknowledge and agree*.


ARTICLE IV.
CONFIDENTIALITY


Section 4.1. The Company agrees that during the Term hereof and thereafter, it
shall keep the Licensed Know-how strictly confidential*.


Section 4.2. Upon expiration or termination of this Agreement, the Company shall
forthwith return or destroy in an appropriate manner, as requested by DNP, all
documents and electronic data (including all copies, summaries, excerpts
thereof) containing, or derived or produced partly or wholly from the Licensed
Know-how.
 
4

--------------------------------------------------------------------------------

Section 4.3. The Company agrees to take all appropriate measures to comply with
Article 4.1 above, including but not limited to the following: *


Section 4.4. The Company agrees that in the event the Company has been
conclusively proven to*.


ARTICLE V.
REPRESENTATIONS, WARRANTIES AND LIMITATION OF LIABILITY


Section 5.1. Title and Contest. DNP represents and warrants*


Section 5.2. Disclaimer. EXCEPT FOR THE EXPRESS LIMITED WARRANTY SET FORTH IN
SECTION 5.1 ABOVE, THE LICENSED KNOW-HOW AND LICENSED PATENTS ARE PROVIDED
“AS-IS” AND WITHOUT WARRANTY OF ANY KIND, WHETHER EXPRESS, IMPLIED, STATUTORY OR
OTHERWISE. DNP SPECIFICALLY DISCLAIMS ALL IMPLIED WARRANTIES OF NONINFRINGEMENT,
MERCHANTABILITY, AND FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT TO THE
LICENSED KNOW-HOW AND LICENSED PATENTS LICENSED BY DNP HEREUNDER.


Section 5.3. Non-contravention. Each Party represents and warrants that the
execution of this Agreement and the grant of the License hereunder will not
conflict with, or result in any breach of or constitute a default under any
contract by which that Party is bound, or violate or conflict with any Order.


Section 5.4. No Challenge. The Company agrees that at no time shall it challenge
directly or indirectly or assist anyone else in challenging directly or
indirectly the validity and/or enforceability of any claim of any of the
Licensed Patents at any time.


Section 5.5. Use of Licensed Patents; No Permitted Sublicensing. The Company
represents and warrants that it shall only*


Section 5.6. Limitation of Liability. IN NO EVENT WILL DNP HAVE ANY LIABILITY
FOR ANY INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES, HOWEVER CAUSED
AND ON ANY THEORY OF LIABILITY, WHETHER FOR BREACH OF CONTRACT, TORT OR
OTHERWISE, ARISING OUT OF OR RELATED TO THIS AGREEMENT, INCLUDING BUT NOT
LIMITED TO, LOSS OF ANTICIPATED PROFITS, LOSS OF DATA, OR LOSS OF USE, EVEN IF
DNP HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. THE CUMULATIVE
LIABILITY OF DNP FOR DAMAGES HEREUNDER WILL BE SUBJECT TO THE INDEMNIFICATION
BASKET AND CAP ON LIABILITY AS SET FORTH IN THE JV FRAMEWORK AGREEMENT.


Section 5.7 Additional Information. *
 
5

--------------------------------------------------------------------------------

ARTICLE VI.
PROSECUTION AND MAINTENANCE AND ENFORCEMENT


Section 6.1. Prosecution and Maintenance. DNP shall have sole responsibility and
discretion with respect to prosecution, issuance and maintenance of the Licensed
Patents.


Section 6.2. Enforcement. During the Term, the Company shall promptly provide
written notice to DNP of any infringement of any Licensed Patents of which it
becomes aware, including in such notice a reasonable level of detail regarding
such infringement.


Section 6.3. Cost of Action. Unless the Parties otherwise agree, the total cost
of any such action commenced by DNP, shall be borne by DNP (but excluding fees
and expenses charged by separate counsel, if any, engaged by the Company).
Except as the Parties may otherwise agree in writing, any damages or settlement
payments resulting from any such action commenced as set forth above, whether in
an out-of-court settlement or through legal adjudication of such action, and at
any time, shall be retained by DNP.


Section 6.4. Cooperation. In any infringement action that DNP may institute
pursuant to this Article 6 during the Term of this Agreement, the Company hereto
shall, at the request of DNP and at DNP’s sole cost, cooperate reasonably in the
prosecution of such action.


ARTICLE VII.
TERM; TERMINATION


Section 7.1. Term. The term of this Agreement shall commence on the Effective
Date and, shall continue unless terminated in accordance with the provisions of
Section 7.2.


Section 7.2. Termination.


(a)  DNP shall have the right to forthwith terminate this Agreement in the event
of*


(b)  Subject to Section 7.2(a)*


ARTICLE VIII.
MISCELLANEOUS


Section 8.1. Publicity. Except as otherwise required by law, legal process or
stock exchange rules, neither Party shall issue any press release or make any
public announcement or disclosure related to the Agreement or the transactions
contemplated hereunder without the prior agreement of the other Party, including
with respect to the content of such release, announcement or disclosure (and,
with respect in any legally required announcement, DNP and the Company shall use
all reasonable efforts to consult and agree with each other with respect to the
content of any such required press release or other publicity).
 
6

--------------------------------------------------------------------------------

Section 8.2. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given and effective (a) when delivered, if delivered
in person, (b) when transmitted by telecopy (with confirmation of transmission
received), (c) three (3) Business Days after mailing, if mailed by certified or
registered mail (return receipt requested and obtained) or (d) one (1) Business
Day after transmitted, if transmitted by a nationally recognized overnight
courier to the parties at the following addresses (or at such other address for
a party as shall be specified by like notice):


If to the Company


Photronics Semiconductor Mask Corporation
1F, No. 2, Lising Road, Hsinchu City, Hsinchu Science Park,
Taiwan, R.O.C
Attention: *
Facsimile: *

 
With a copy (which shall not constitute notice) to:


Photronics, Inc.
15 Secor Rd.
Brookfield, CT 06804 USA
Attention: *
Facsimile: *
 
7

--------------------------------------------------------------------------------

If to DNP


Dai Nippon Printing Co., Ltd.
1-1-1, Ichigaya-Kagacho, Shinjuku-ku, Tokyo 162-8001, Japan
Telephone: *
Fax:*
Attention:*


With a copy (which shall not constitute notice) to:


*
*
*
Telephone:*
Fax: *
Attention*
Email: *


and/or to such other respective addresses and/or addressees as may be designated
by notice given in accordance with the provisions of this Section 8.2.


Section 8.3. Expenses. Except as otherwise expressly set forth in this
Agreement, each Party hereto shall bear all fees and expenses incurred by such
Party in connection with, relating to or arising out of the execution, delivery
and performance of this Agreement and the consummation of the transactions
contemplated hereby and thereby, including financial advisors’, attorneys’,
accountants’ and other professional fees and expenses.


Section 8.4. Entire Agreement. This Agreement constitutes the entire agreement
between the Parties with respect to the subject matter hereof and supersedes any
previous agreements, arrangements or understandings between them relating to the
subject matter hereof. For the avoidance of doubt, the Technology License
Agreement shall be superseded and replaced by this Agreement upon the completion
of the merger contemplated under the Merger Agreement in accordance with Section
2.1 above. Each exhibit hereto shall be considered incorporated into this
Agreement.


Section 8.5. Non-Waiver. The failure in any one or more instances of a Party to
insist upon performance of any of the terms, covenants or conditions of this
Agreement, to exercise any right or privilege in this Agreement conferred, or
the waiver by said Party of any breach of any of the terms, covenants or
conditions of this Agreement, shall not be construed as a subsequent waiver of
any such terms, covenants, conditions, rights or privileges, but the same shall
continue and remain in full force and effect as if no such forbearance or waiver
had occurred. No waiver shall be effective unless it is in writing and signed by
an authorized representative of the waiving Party.
 
8

--------------------------------------------------------------------------------

Section 8.6. Severability. Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, the provision shall be interpreted
to be only as broad as is enforceable.


Section 8.7. Binding Effect; Benefit. This Agreement shall inure to the benefit
of and be binding upon the Parties, and their successors and permitted assigns.
Nothing in this Agreement, express or implied, is intended to confer on any
Person other than the Parties, and their respective successors and permitted
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, including third party beneficiary rights.


Section 8.8. Assignability. The Company shall not assign, pledge or otherwise
dispose of its rights or delegate its obligations under this Agreement in whole
or in part without the prior written consent of DNP.


Section 8.9. Amendments. This Agreement shall not be modified or amended except
pursuant to an instrument in writing executed and delivered on behalf of each of
the Parties.


Section 8.10. Headings. The headings contained in this Agreement are for
convenience of reference only and shall not affect the meaning or interpretation
of this Agreement.


Section 8.11. Governmental Reporting. Anything to the contrary in this Agreement
notwithstanding, nothing in this Agreement shall be construed to mean that a
Party or other Person must make or file, or cooperate in the making or filing
of, any return or report to any Governmental Authority in any manner that such
Person or such Party reasonably believes or reasonably is advised is not in
accordance with applicable laws.


Section 8.12. Survival. The terms and conditions of Article I (to the extent
necessary to give effect to this Section 8.12), Section 2.7, 2.8, Article III,
Article IV, Article V and Sections 7.2, 8.2, 8.4, 8.5, 8.6, 8.7, 8.8, 8.9, 8.10,
8.12, 8.14, 8.15, 8.16 and 8.17 of this Agreement shall survive any termination
hereof.


Section 8.13. Relationship of Parties. Neither Party has any express or implied
authority to assume or create any obligations on behalf of the other or to bind
the other to any contract, agreement or undertaking with any third party.
 
9

--------------------------------------------------------------------------------

Section 8.14. Applicable Law. This Agreement shall be governed by and construed
in accordance with the laws of Taiwan without reference to the choice of law
principles thereof.


Section 8.15. Arbitration. In the event of any dispute, controversy or claim
arising out of or in connection with this Agreement (each, a “Dispute”), the
Parties shall use their reasonable efforts to resolve such Dispute within a
period of ninety (90) days commencing from either Party’s receipt of a notice
from the other Party stating the existence of a Dispute. In the event any such
Dispute is not resolved, either Party may refer such Dispute to arbitration in
Taipei, Taiwan before one (1) arbitrator appointed in accordance with the ROC
Arbitration Law and the Arbitration Rules of the ROC Arbitration Association.
The arbitration proceeding shall be conducted in English. The award thereof
shall be final and binding upon the Parties hereto. Judgment upon such award may
be entered in any court having jurisdiction thereof.


Section 8.16. Equitable Relief. The Company acknowledges and agrees that damages
alone would be insufficient to compensate DNP for a breach by the Company of
this Agreement and that irreparable harm would result from a breach of this
Agreement. The Company hereby consents to the entering of an order for
injunctive relief to prevent a breach or further breach, and the entering of an
order for specific performance to compel performance of any obligations under
this Agreement.


Section 8.17. Language. The official language of this Agreement exclusively
shall be, and all communications and agreements between the Parties exclusively
shall be made in, the English language. The Parties hereto waive any rights they
may have under any other law to have this Agreement written in another language,
and any translation of this Agreement will be solely for the convenience of the
Parties.


Section 8.18. Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same agreement.
 
10

--------------------------------------------------------------------------------

(Signature Page Follows)


 
11

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, the Parties have executed
this Agreement as of the Effective Date.


Dai Nippon Printing Co., Ltd.
     
By:
       
Name:
         
Title:
                     
Photronics Semiconductor Mask Corporation
     
By:
       
Name:
         
Title:
   

 


License Agreement (DNP – PSMC) Signature Page
 
12

--------------------------------------------------------------------------------

EXHIBIT A


LICENSED KNOW-HOW*
 
13

--------------------------------------------------------------------------------

EXHIBIT B


LICENSED PATENTS*
 
14

--------------------------------------------------------------------------------

EXHIBIT C *


 
15

--------------------------------------------------------------------------------